Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/03/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Paragraph 0074-0076 refers 510-540, but these are not shown in figure 5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 101
Claims 1-9 are rejected under 35 U.S.C. 101 because it is directed to an apparatus comprising software only. The claim recites a computing system comprising a network interface and a processor. After review of the specification, there is no section that defines any of them as hardware. In some instances, only examples of hardware are provided. Therefore, the claim is software per se. Examiner suggests including the limitations a piece of hardware such as a memory or hardware processor to overcome this rejection.
	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-11, 13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over WILKE et al. (US 20200279052 A1 hereinafter “Wilke”) in view of Patil et al. (US 20190116158 A1 hereinafter “Patil”).
Regarding claim 1,  Wilke discloses a computing system comprising (FIG. 11): 
a network interface (FIG. 11, 214) configured to receive a request to store a data block on a hash-linked chain of data blocks (¶0175, receiving a request for at least a portion of a data block of the group of data blocks from a requesting telecommunications system by way of the communication interface via the network); and 
a processor (FIG. 11, 202) configured to dynamically select a subset of non-consecutive data blocks which have been previously stored within the hash-linked chain of data blocks (¶0034, In contrast to known blockchains, the present method makes it possible to establish a respective control group [“linking hash” below] of data carriers in a freely selectable number for each data block [“non-consecutive data blocks”] of the first group [“previously hash-linked data block chain”, see ¶0062]. The coefficient of the function of the data block to which the control group is assigned is stored in the data blocks of the respective control group and a hash value is calculated for one block and is stored in the subsequent block; ¶0203, In steps 302-304 in FIG. 3, a combination-dependent coefficient is determined for each of the functions [“dynamically select”] so that the combination meets a predefined condition), 
Although Wilke teaches the control group above, it does not explicitly discloses “generate a linking hash based on a hash value of the data block to be stored and an accumulation of hash values from the subset of non-consecutive data blocks, and add the data block to the hash-linked chain of data blocks, wherein the added data block includes the linking hash stored therein.”
In a same filed of endeavor, Patil discloses generate a linking hash based on a hash value of the data block to be stored and an accumulation of hash values from the subset of non-consecutive data blocks, and add the data block to the hash-linked chain of data blocks, wherein the added data block includes the linking hash stored therein (¶0047, At 330, the entity stores the hashes [analogous to “linking hash” since the blocks include another hashes below] to the permissioned distributed database [in case of blockchain below] to which the one or more other entities participating in the audit session also store hashes [analogous to “hash value of the data block”] computed from packets of the network traffic; ¶0049, the permissioned distributed database may be a blockchain. In that case, each entity adds to the blockchain a block including a cumulative hash [analogous to “accumulation of hash”] computed over a series of packets during the audit)
At the time of filing it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Wilke with the teachings of Patil to include generat(ing) a linking hash based on a hash value of the data block to be stored and an accumulation of hash values from the subset of non-consecutive data blocks. One of ordinary skill in the art would have been motivated to make this modification because it may allow a validation, which is performed by comparing the cumulative hashes [or accumulation of hash values] for each block added to the blockchain by all entities that participated in the audit session (¶0049). 

Regarding claim 2, the combination of Wilke and Patil discloses the computing system of claim 1, wherein the linking hash comprises a data value that has a fixed-size length (Patil: ¶0021, each entity (client/proxy/server) to compute a cumulative hash over a series of packets during the audit. While use of a SHA2 hash (https://en.wikipedia.org/wiki/SHA-2) is referred to herein and any suitable hash algorithm could be used. It must be noted that SHA2 hash such as SHA-256, SHA-512 represents the bit-lengths of SHA-2 [“fixed-size length”] in the art).

Regarding claim 3, the combination of Wilke and Patil discloses the computing system of claim 1, wherein the processor is configured to dynamically select a most recently stored data block and one or more non-consecutive data blocks which were stored prior to the most recently stored data block (Wilke: ¶0201, The data blocks B1 to B20 are numbered in the sequence in which these were added to the data block structure 100. Each of the data blocks B1 to B20 is connected by arrows to the data blocks of the control group assigned to it. The most recent data block B20 [“most recently stored data block”] is connected to the data block B8 and B5 depending on neighboring data blocks which belong to the control group of the corresponding data block).  

Regarding claim 5, the combination of Wilke and Patil discloses the computing system of claim 1, wherein the processor is further configured to store the linking hash in a block header of the data block to be stored (Patil: ¶0047, At 330, the entity stores the hashes [analogous to “linking hash” since the blocks include another hashes below] to the permissioned distributed database [in case of blockchain below] to which the one or more other entities participating in the audit session also store hashes [analogous to “a hash of previous block” below] computed from packets of the network traffic), and the block header further comprises a hash of previous block that is stored separately from the Wilke: ¶0005, each block of the blockchain, in the header thereof, includes the hash of the entire prior block header).
At the time of filing it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Patil with the teachings of Wilke to include the block header further comprises a hash of previous block that is stored separately from the linking hash. One of ordinary skill in the art would have been motivated to make this modification because it may allow the sequence of blocks is clearly established, creating a chain structure (¶0005).

Regarding claim 7, the combination of Wilke and Patil discloses the computing system of claim 1, wherein the processor is further configured to receive a request to verify the added data block (Wilke: ¶0031, the functions serve as linking functions, or the coefficients calculated for these serve as identifiers for linking functions of data blocks, which may be used to check and verify the integrity of the corresponding data blocks), and in response, regenerate the linking hash based on the accumulation of hash values from the subset of non-consecutive blocks (Patil: ¶0049, each entity adds to the blockchain a block including a cumulative hash computed over a series of packets during the audit. Validation is performed by comparing the cumulative hashes for each block added to the blockchain by all entities that participated in the audit session).

Regarding claim 8, the combination of Wilke and Patil discloses The computing system of claim 1, wherein the processor is further configured to determine whether the added data block has been tampered with based on a comparison of the linking hash stored in the added data block and the regenerated linking hash (Patil: ¶0047, At 340, the entity (or any of the one or more other entities) validates the hashes by comparing, with each other, the hashes stored to the permissioned distributed database by all of the entities that participated in the audit session, to determine whether any packet payload of the network traffic was modified in transit; ¶0049, each entity adds to the blockchain a block including a cumulative hash computed over a series of packets during the audit. Validation is performed by comparing the cumulative hashes for each block added to the blockchain by all entities that participated in the audit session).

Regarding claim 9, Wilke discloses a method comprising: 
receiving a request to store a data block on a hash-linked chain of data blocks (¶0175, receiving a request for at least a portion of a data block of the group of data blocks from a requesting telecommunications system by way of the communication interface via the network); 
dynamically selecting a subset of non-consecutive data blocks which have been previously stored within the hash-linked chain of data blocks (¶0034, In contrast to known blockchains, the present method makes it possible to establish a respective control group [“linking hash” below] of data carriers in a freely selectable number for each data block of the first group [“non-consecutive data blocks”]. The coefficient of the function of the data block to which the control group is assigned is stored in the data blocks of the respective control group and a hash value is calculated for one block and is stored in the subsequent block; ¶0203, In steps 302-304 in FIG. 3, a combination-dependent coefficient is determined for each of the functions [“dynamically select”] so that the combination meets a predefined condition); 
Although Wilke teaches the control group above, it does not explicitly discloses “generating a linking hash based on a hash value of the data block to be stored and an accumulation of hash values from the subset of non-consecutive data blocks; and adding the data block to the hash-linked chain of data blocks, wherein the added data block includes the linking hash stored therein.”
In a same filed of endeavor, Patil discloses generating a linking hash based on a hash value of the data block to be stored and an accumulation of hash values from the subset of non-consecutive data ¶0047, At 330, the entity stores the hashes [analogous to “linking hash” since the blocks include another hashes below] to the permissioned distributed database [in case of blockchain below] to which the one or more other entities participating in the audit session also store hashes [analogous to “hash value of the data block”] computed from packets of the network traffic); and   
adding the data block to the hash-linked chain of data blocks, wherein the added data block includes the linking hash stored therein (¶0049, the permissioned distributed database may be a blockchain. In that case, each entity adds to the blockchain a block including a cumulative hash [analogous to “accumulation of hash”] computed over a series of packets during the audit).  
At the time of filing it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Wilke with the teachings of Patil to include generat(ing) a linking hash based on a hash value of the data block to be stored and an accumulation of hash values from the subset of non-consecutive data blocks. One of ordinary skill in the art would have been motivated to make this modification because it may allow a validation, which is performed by comparing the cumulative hashes [or accumulation of hash values] for each block added to the blockchain by all entities that participated in the audit session (¶0049).

Regarding claim 10 and 18, they are a method and a non-transitory computer readable medium comprising instructions that respectively corresponds to claim 2. Therefore, the claims are rejected for at least the same reasons as the computing system of claim 2.

Regarding claim 11 and 19, they are a method and a non-transitory computer readable medium comprising instructions that respectively corresponds to claim 3. Therefore, the claims are rejected for at least the same reasons as the computing system of claim 3.

Regarding claim 13, it is a method claim that respectively corresponds to claim 5. Therefore, the claim is rejected for at least the same reasons as the computing system of claim 5.

Regarding claim 15, it is a method claim that respectively corresponds to claim 7. Therefore, the claim is rejected for at least the same reasons as the computing system of claim 7.

Regarding claim 16, it is a method claim that respectively corresponds to claim 8. Therefore, the claim is rejected for at least the same reasons as the computing system of claim 8.

Regarding claim 17, it is a method claim that respectively corresponds to claim 9. Therefore, the claim is rejected for at least the same reasons as the computing system of claim 9.
Allowable Subject Matter
Claims 4, 6, 12, 14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The claims contain following underlined features which, when combined with other features of the claim, prior art of record failed to anticipate or render obvious at the time of instant invention was filed:
4. The computing system of claim 1, wherein the data block is the N data block stored on the hash-linked chain of the data blocks, and the processor selects the subset of non-consecutive data blocks based on a logarithmic function of N.
6. The computing system of claim 1, wherein the processor is configured to dynamically select a plurality of non-consecutive data blocks which comprise block numbers that are powers of two.
the subset of non-consecutive data blocks are selected based on a logarithmic function of N.
14. The method of claim 9, wherein the dynamically selecting comprises selecting a plurality of non-consecutive data blocks which comprise block numbers that are powers of two.
20. The non-transitory computer readable medium of claim 17, wherein the data block is the N data block stored on the hash-linked chain of the data blocks, and the subset of non-consecutive data blocks are selected based on a logarithmic function of N.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Data storage system with fixity end-to-end data protection during data archiving: HOSTETTER et al. (US 20160378772 A1): ¶0021, the fixity support module 136 acts to update accumulated fixity information 146 for the blocks 142 as these are generated and written 150 to the storage device. The fixity support module 136 acts to update an accumulated hash of the block check values 148 as each block is generated. This accumulated hash 148 can then later be compared with a similar value generated by the data storage device as shown at 172 (and after retrieval by the storage archive manager 134 at 149) to provide a check on fixity of data transferred to the storage device 160 such as by identifying if the data was corrupted without a read back being required.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUH whose telephone number is (571)270-5524.  The examiner can normally be reached on campus 9:00 AM- 4:30 PM, alternate Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.S./Examiner, Art Unit 2493                                                                                                                                                                                                        
/CARL G COLIN/Supervisory Patent Examiner, Art Unit 2493